Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfonso J. Diaz del Castillo appeals from the district court’s orders dismissing his employment discrimination complaint as untimely filed and denying his motion for leave to file an amended complaint. We have reviewed the record arid find rio reversible error. Accordingly, we affirm for the reasons stated by the district court. Diaz del Castillo v. Johnson, No. 1:14-cv-01642-LMB-TCB (E.D.Va. Feb. 24, 2015 & Feb. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.